Opinion by
Mr. Justice Moschzisker,
The plaintiffs sued to recover a balance due under a contract for the costruction of a bank building erected by them for the defendant corporation, and secured judgment for want of a sufficient affidavit of defense. While the first ground of defense as averred in the affidavits might have been insufficient to prevent judgment, we feel that the second was well and sufficiently averred. The plaintiffs agreed in the contract that “the building shall be completed on or before the first day of January, 1910,” and the statement of claim shows that the defendant did not take possession until May 16, 1910, and that the building was not formally accepted by the architects until July 8, 1911, without any averment of an extension of time. The affidavits of defense aver the stipulation in the contract for liquidated damages for delay, and that “the plaintiffs failed to complete the building.....on or before the first day of January, 1910, as required and agreed upon----and did not complete the same until May 16, 1910.” The facts and circumstances of noncompletion are averred with sufficient particularity to indicate that the structure was not in a fit condition for occupancy until the latter date; further, that the defendant corporation was duly organized and ready to begin business as a bank and that during the period of the delay it was prevented from so doing and obliged to carry salaried officers whose services were nonproductive because of the lack of a building; these averments, if true, would show the fact that the defendant had suffered losses. *327The damages to which the defendant is entitled, whether the delay was due to any fault on its part, whether the time for the completion of the building was extended or the stipulation for liquidated damages waived, are questions that can only be determined when all the facts are developed on trial. All we now decide is that the affidavits of defense were sufficient to prevent a summary judgment.
The assignments of error are sustained and the judgment is reversed with a procedendo.